DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 20, 2020 has been entered. Claims 81-97 are pending in the application, claims 93 and 97 withdrawn as directed to non-elected species. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed September 01, 2020.
Claim Objections
Claim 91 is objected to because of the following informalities:  
Claim 91: On line 2, “feeding device” should recite “portable enteral feeding device” to coincide with previous recitations.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 81-91, 94, and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (2013/0281965) in view of Cho (US 2018/0200427).
Regarding claim 81, Kamen discloses an enteral feeding system (500, Fig 28; Para 0320) comprising: a docking station (502, Fig 28), a portable enteral feeding device (504, Fig 28) arranged to fit into or onto the docking station (Para 0322), an enteral tube feeding fixture (“fluid line i.e. tubing from the syringe 504 to a patient”, Para 0032;), and a regulator (522, Fig 28) for regulating the flow of enteral fluid from the portable enteral feeding device to the enteral tube feeding fixture (Para 0345), wherein: the docking station comprises: a detector (8127, Fig 29) to determine a quantity of feed in the portable enteral feeding device (Para 0336), a processor (3500 and 3600, Para 0336) to determine usage data according to inputs from the detector, and an interface (3701, Para 0457) to output data from the processor.

Cho teaches a portable infusion device (device of Fig 3C) comprising a pouch (70, Fig 3C) which defines a reservoir for fluid (Para 0015), and an outlet port (81, Fig 14) for delivery of fluid from the pouch (Para 0073), the outlet port comprising features for engagement with a connector for connection to a tube fixture (Para 0073), in which the pouch includes an expansile element of polymeric material to provide a force by which enteral fluid is2Docket No.: 811472-000073Application No.: 16/071,250 delivered from the pouch through the outlet port, towards the tube fixture (Para 0073), the pouch having an expanded filled configuration (See Fig 3C) and a collapsed emptying configuration (See Fig 3A), the collapsed emptying configuration being caused by the force of the expansible element returning from the expanded filled configuration (Para 0062; Para 0117; Para 0159).
Modifying the portable enteral feeding device and regulator disclosed by Kamen to instead be a pouch-type portable device (device of Fig 3C) and a speed adjusting device (Para 0002) as taught by Cho would result in a docking station that is shaped to receive the pouch-type portable device and would still be able to detect the quantity of feed since the image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable enteral feeding device and regulator disclosed by Kamen to instead be a pouch-type portable device (device of Fig 3C) and a speed adjusting device (Para 0002) as taught by Cho  in order to have a portable enteral feeding device that can provide a constant infusion speed and accurately indicate an amount of content left even when not connected to the docking station (Para 0002; Para 0011).
Regarding claim 82, the modified invention of Kamen and Cho discloses a sensor (513, Fig 29 -Kamen) for detecting properties associated with enteral food, and wherein the sensor comprises at least one selected from a weight sensor, a volume sensor, and a pressure sensor (Para 0332 -Kamen).
Regarding claim 83, the modified invention of Kamen and Cho discloses a guide means (506, Fig 29 –Kamen modified to be shaped to receive the portable device of Cho) for guiding the portable enteral feeding device (device of Fig 3C –Cho) to the detector (8127, Fig 29 -Kamen)  (Para 0322 -Kamen).
Regarding claim 84, the modified invention of Kamen and Cho discloses the processor (3500 and 3600, Para 0336 -Kamen) is configured to identify a stop in feed supply from the portable enteral feeding device (device of Fig 3C –Cho) (Para 0333 –Kamen), and to identify when a quantity of feed is below a preset level (Para 0336; Para 0457, lines 13-20 -Kamen).

Regarding claim 86, the modified invention of Kamen and Cho discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the docking station comprises a tag sensor for detecting the portable enteral feeding device, and wherein the processor is calibrated to determine the nutritional content of feed in the pump by the tag sensor reading data from a tag on the pump, and wherein the sensor communicates with the tag using a wireless communication protocol.
The embodiment of Fig. 1 of Kamen teaches a docking station (10, Fig 1) comprises a tag sensor for detecting the portable enteral feeding device, and wherein the processor is calibrated to determine the nutritional content of feed in the pump by the tag sensor reading data from a tag on the pump, and wherein the sensor communicates with the tag using a wireless communication protocol (Para 0289-0290; The information within the barcode, RFID tag, and/or data may include the treatment regime, prescription, and/or patient information and the RFID scanner determines that it is the correct fluid within the fluid reservoir or correct fluid reservoir).
Modifying the docking station disclosed Kamen and Cho to further include a tag sensor as taught by the embodiment of Fig. 1 of Kamen would result in a docking station that can ensure that it is the correct fluid within the fluid reservoir or it is the correct fluid reservoir, disposable portion or cartridge, the treatment programmed into the docking station corresponds to the fluid within the fluid reservoir, disposable portion or cartridge, and/or the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the docking station disclosed Kamen and Cho to further include a tag sensor as taught by the embodiment of Fig. 1 of Kamen in order to have a docking station that can ensure that it is the correct fluid within the fluid reservoir or it is the correct fluid reservoir, disposable portion or cartridge, the treatment programmed into the docking station corresponds to the fluid within the fluid reservoir, disposable portion or cartridge, and/or the docking station and reservoir, disposable portion or cartridge of the docking station are correct for the particular patient (Para 0290).
Regarding claim 87, the modified invention of Kamen and Cho discloses the processer (3500 and 3600, Para 0336 -Kamen) is configured to alert the user to a fault in the supply of feed, wherein the alert is provided through a local alarm at the docking station (Para 0333 –Kamen), and wherein the alert can be transmitted to another device either local to or remote from the docking station (Para 0457 -Kamen).
Regarding claim 88, the modified invention of Kamen and Cho discloses a mounting system (510, Fig 28 –Kamen) for the docking station (502, Fig 28 –Kamen).
Regarding claim 89, the modified invention of Kamen and Cho discloses a mounting system (510, Fig 28 –Kamen) for the docking station (502, Fig 28 –Kamen), and wherein the mounting system comprises a bracket, and wherein the bracket is configured for attachment to a support (“I.V. pole”) (Para 0326 –Kamen).

Regarding claim 91, the modified invention of Kamen and Cho is silent regarding the feeding device and the docking station comprise interfaces for wireless communication, and the portable enteral feeding device comprises a tag with stored nutritional data and a docking sensor interface is arranged to read said data.
The embodiment of Fig. 1 of Kamen teaches a feeding device (“reservoir, cartridge, or disposable portion”, Para 0289) and the docking station (10, Fig 1) comprise interfaces for wireless communication (“RFID tag and scanner”, Para 0289-0290), and the feeding device comprises a tag (“RFID tag”) with stored nutritional data and a docking sensor interface is arranged to read said data (Para 0289-0290; The information within the barcode, RFID tag, and/or data may include the treatment regime, prescription, and/or patient information and the RFID scanner determines that it is the correct fluid within the fluid reservoir or correct fluid reservoir).
Modifying the portable enteral feeding device and docking station disclosed Kamen and Cho to further include a RFID tag and  tag sensor, respectively, as taught by the embodiment of Fig. 1 of Kamen would result in a docking station that can ensure that it is the correct fluid 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable enteral feeding device and docking station disclosed Kamen and Cho to further include a RFID tag and  tag sensor, respectively, as taught by the embodiment of Fig. 1 of Kamen in order to have a docking station that can ensure that it is the correct fluid within the fluid reservoir or it is the correct fluid reservoir, disposable portion or cartridge, the treatment programmed into the docking station corresponds to the fluid within the fluid reservoir, disposable portion or cartridge, and/or the docking station and reservoir, disposable portion or cartridge of the docking station are correct for the particular patient (Para 0290).
Regarding claim 96, the modified invention of Kamen and Cho discloses an inlet port (21, Fig 14 -Cho) for delivery of enteral fluid (Para 0320 –Kamen) into the pouch (Para 0073-Cho).
Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen (2013/0281965) in view of Cho (US 2018/0200427) and in further view of Haar (US 2002/0169412).
Regarding claim 92, the modified invention of Kamen and Cho is silent regarding a gas impermeable barrier surrounding the pouch.

Modifying the portable enteral feeding device disclosed by Kamen and Cho to include a gas impermeable barrier as taught by Harr would result in a portable enteral feeding device that provides a protective barrier around the pouch and can prevent gas from entering the pouch (Para 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable enteral feeding device disclosed by Kamen and Cho to include a gas impermeable barrier as taught by Harr in order to have a portable enteral feeding device that provides a protective barrier around the pouch and can prevent gas from entering the pouch (Para 0055).
Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen (2013/0281965) in view of Cho (US 2018/0200427) and in further view of Rajendran (US 2014/0025039).
Regarding claim 94, the modified invention of Kamen and Cho is silent regarding the portable enteral feeding device further comprises a sensor for detecting properties associated with enteral food.
Rajendran teaches a portable pouch infusion device (910, Fig 9) comprises a sensor (911, Fig 10) for detecting properties associated with the fluid (Para 0188). 
Modifying the portable enteral feeding device disclosed by Kamen and Cho to include a sensor as taught by Rajendran would result in a portable enteral feeding device that can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable enteral feeding device disclosed by Kamen and Cho to include a sensor as taught by Rajendran in order to have a portable enteral feeding device that can measure flow rate, pressure, liquid volume, and temperature among other characteristics to ensure proper functioning of the portable enteral feeding device (Para 0188).
Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen (2013/0281965) in view of Cho (US 2018/0200427) and in further view of Silver (US 2014/0207068).
Regarding claim 95, the modified invention of Kamen and Cho is silent regarding a removable cap for the outlet port.
Silver teaches a portable enteral feeding device (210, Fig 6) comprising an outlet port (214, Fig 6) and a removable cap (212, Fig 6) for the outlet port.
Modifying the portable enteral feeding device disclosed by Kamen and Cho to include a removable cap for the outlet port as taught by Silver would result in a portable enteral feeding device that can be closed when not in use (Para 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable enteral feeding device disclosed by Kamen and Cho to include a removable cap for the outlet port as taught by Silver in order to have a portable enteral feeding device that can be closed when not in use (Para 0048).
Response to Arguments
Applicant’s arguments the combination of Kamen (US 2013/0184676) and Berry (US 2017/0035974) have been fully considered but are moot in view of the current rejection that relies on Kamen (US 2013/0281965) and Cho (US 2018/0200427) to teach the amended limitations.
Applicant’s arguments regarding Francis (US 8021322) have been fully considered but are moot in view of the current rejection that relies on Kamen (US 2013/0281965) and Cho (US 2018/0200427) to teach the amended limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783 
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783